Opinion filed March 8, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00056-CV
                                                    __________
 
                                    COLIN
O’KROLEY, Appellant
 
                                                             V.
 
                            RAY
PRINGLE, BYRON BROWN, AND 
                   PRINGLE
MANAGEMENT COMPANY, Appellees

 
                                   On
Appeal from the 244th District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. C-130,005
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
On
February 9, 2012, Colin O’Kroley filed in this court a pro se “Request for
appeal of Partial Summary Judgment Order & Decision made 8/11/2011 with
simultaneous request for continuance OR (alternatively) motions for recusal of
Judge Robert Moore and rehearing of partial summary judgment in District Court
with simultaneous request for continuance in lieu of appeal (if possible).”  We
notified the parties by letter dated February 14, 2012, that it did not appear
to this court that a final appealable order had been entered by the trial
court, and we requested that appellant respond by February 29, 2012, showing
grounds to continue this appeal.  Appellant filed a response as requested. 
However, in his response, appellant again requests a continuance and suggests
that, “if the problem is that the order is not ‘final,’” a final order “is
presumably forthcoming and will be appealable.”
Unless
specifically authorized by statute, appeals may be taken only from final
judgments.  Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835,
840–41 (Tex. 2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 
(Tex. 2001).  The summary judgment from which appellant attempts to appeal does
not dispose of all parties and all claims, nor does it contain any language
indicating that it is final or appealable.  See Lehmann, 39 S.W.3d 191. 
Therefore, it is not a final appealable judgment, and we have no jurisdiction
to entertain this appeal.  Because appellant has not shown grounds to continue
this appeal and because a final judgment disposing of all claims and all
parties has not been entered, we dismiss this appeal.  See Tex. R. App. P. 42.3.  
            Accordingly,
the appeal is dismissed for want of jurisdiction.  
 
PER CURIAM
 
March 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.